DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-8) in the reply filed on 4/30/2021 is acknowledged.  Claims 9-13 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 4-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly Please note that the specification does not provide basis to enable one skill in the art to determine the magnitude of a normal force that “barely sufficient.” 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 4-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “barely sufficient” in claim 1 is a relative term which renders the claim indefinite. The term “barely sufficient” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-8 and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lopata et al. (US 5,679,018). 
 socket for a card-edge connector, comprising: a bottom frame end (47) and a top frame end (43); a first frame portion (at 41, Fig. 2) and a second frame portion (second opposite 41); a slot (42) between the first frame portion and the second frame portion, wherein a card-edge connector proceeds from the top frame end towards the bottom frame end between the first frame portion and second frame portion when inserted into the slot; a pin contact (57, 64) in the first frame portion, comprising: a bottom pin section (55) that protrudes out of the first frame portion into the slot near the bottom frame end; a pin shaft (54) located within the first frame portion and connected to the bottom pin section; and a top pin section (53, 62) connected to the pin shaft and located within the first frame portion; and a pin fulcrum (F) located within the first frame portion, wherein the pin fulcrum contacts the pin shaft at a fulcrum point; wherein the card-edge connector pushes the bottom pin section away from the slot and towards the first frame portion when inserted into the slot; wherein the pin fulcrum prevents the pin shaft from moving away from the slot at the fulcrum point when the bottom pin section moves away from the slot, causing the top pin section to move towards the slot; and ROC920110232US12Appl. No. 16/582,079wherein the top pin section presses against the card-edge connector when the top pin section moves towards the slot; wherein the top pin section (53, 62) makes light contact (i.e. does not stop the card-edge connector from moving forward towards the end of the slot) with the card-edge connector when the card-edge connector moves in the slot towards the bottom frame end (Figs. 3-5); and wherein the light contact provides a normal force between the pin and the trace contact that is barely sufficient to wipe the trace contact clean of impurities (intended use, see further discussion in the Response to Arguments).  

Regarding claim 5, Lopata discloses a portion of the card edge with which the top pin section makes light contact is also contacted by the top-pin section when the card- edge connector is fully inserted into the slot.  
Regarding claim 6, Lopata discloses the socket comprising an opening near a printed-circuit-board seat (bottom) that enables the pin contact to be inserted into the socket housing.  
Regarding claim 7, Lopata discloses a shape of the bottom pin section, relative to the card-edge connector, causes a high percentage of force between the bottom pin ROC920110232US13Appl. No. 16/582,079 section and the card-edge connector (by shorter length) to be attributed to a vector that propagates perpendicular to a direction of insertion of the card-edge connector.  
Regarding claim 8, Lopata discloses that the top pin section rotates when the top pin section to move towards the slot, increasing the surface area of the pin contact that interfaces with the card-edge connector (Figs. 4 and 5).

Regarding claim 16, Lopata discloses a socket for a card-edge connector, comprising: a bottom frame end (47) and a top frame end (43); a first frame portion (at 41, Fig. 2) and a second frame portion (second opposite 41, Fig. 2); a slot (42) between the first frame portion and the second frame portion, wherein a card-edge connector proceeds from the top frame end towards the bottom frame end between the first frame portion and second frame portion when inserted into the slot; a pin contact (57, 64) in 
Regarding claim 17, Lopata discloses the socket comprising an opening near a printed-circuit-board seat (bottom) that enables the pin contact to be inserted into the socket housing.  
Regarding claim 18, Lopata discloses a shape of the bottom pin section, relative to the card-edge connector, causes a high percentage of force between the bottom pin section and the card-edge connector (by shorter length) to be attributed to a vector that propagates perpendicular to a direction of insertion of the card-edge connector.  
.

Response to Arguments
Applicant's arguments filed 2/4/2022 have been fully considered but they are not persuasive. 
In response to Applicant's arguments that one of ordinary skill in the art would understand what it is claimed by “barely sufficient,” please note that this general allegation does not explain who one of ordinary skill in the art would be able to determine what amount of force would satisfy the claim limitation.  Since one of ordinary skill in the art would not be able to determine what the metes and bounds of the claim are, this limitation is indefinite.  
Additionally, please note that this limitation refers to an intended use of the socket connector.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus satisfying the claimed structural limitations.  In this case, the socket connector of Lopata shows the claim structural limitations of the socket connector.  
In response to Applicant's arguments that regarding claims 4-8, please note that Applicant's arguments merely amount to a general allegation that the claims define a patentable invention without specifically pointing out any additional language of the claims that patentable distinguishes them from the references.

	In response to Applicant's arguments regarding claims 16-19, please note that Lopata discloses that the top pin section does not contact the card-edge connector until the card-edge connector is fully inserted into the slot, i.e. until the card-edge connector is laterally constrained in the slot, or the contact of the card are at the level of the top pin.  
	In response to Applicant's arguments regarding the “fully inserted” card, please note that this interpretation is based on Applicant’s Figs. 2A and 2B. It is clear from these figures that the pins contact the card before reaching an end position, shown in Fig. 2B.  
Nonetheless, it is noted that the limitation at hand describes an intended use of the claimed socket connector.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, the socket connector of Lopata would be able to perform as recited when use with an appropriate width card.  
Regarding Applicant’s comments on the drawing, please note that Figs. 2A and 2B of the present application supports and shows the Office interpretation.  Applicant’s purported interpretation is not shown. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELIX O FIGUEROA whose telephone number is (571)272-2003. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FELIX O FIGUEROA/Primary Examiner, Art Unit 2833